DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1, 3 and 14 are objected to because of the following informalities:
	Claim 1, line 8, it appears – to – should be inserted after “operable”.
	Claim 3, line 2, after “second”, insert – end --.
	Claim 14, line 3, after “roller”, insert – brush --.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-5, 7, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
EP 2 018 821 (Alfred Karcher GmbH & Co. KG; hereinafter Alfred) in view of U.S. Patent Application Publication US 2009/0306822 (hereinafter Augenbraun et al.).
	As for claim 1, Alfred discloses in Figs 1-3, for example, a floor treatment and cleaning device 10 comprising: a chassis member (at/near underside 12 in Fig. 1) operable to support cleaning device components (cleaning device 14); a cleaning deck which can be brush chamber 54 operable to selectively receive a roller brush 16 or 18; a roller brush 16 or 18 having a first end, a second end, and a longitudinal axis, and wherein the roller brush 16 or 18 is rotatable relative to at least one of the chassis member and the cleaning deck (Figs 1-3); wherein the roller brush comprises a plurality of bristles extending therefrom (Paras. [0040] and [0050]). Alfred discloses all of the recited subject matter as previously recited above with the exception of a stationary brush provided proximal to a first end of the roller brush, and wherein the stationary brush comprises bristles that are operable deflect debris. Augenbraun et al. is in the field of brush cleaner (abstract) and teaches a stationary brush (wheel brushes 247, Fig 1A) provided proximal to (as seen in Fig 1A) a first end (right side of brush roller 311 (brush roller 311 is not labeled in Fig 1A but is a part of cartridge 300 later shown in Fig 4), Fig 1A) of the roller brush (brush roller 311, Fig 4), and wherein the stationary brush (wheel brushes 247, Fig 1A) comprises bristles (unlabeled bristles of wheel brushes 247, Fig 1A) that are operable deflect debris (Para. [0075], wheel brushes 247 may prevent wheels 242, 244 from catching on debris or other items which may prevent rotation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alfred with the teaching of Augenbraun et al. The motivation being to protect the brushes and inter mechanisms of the cleaning device.
	As for claim 2, Alfred fails to explicitly disclose wherein the bristles of the stationary brush are substantially perpendicular to the longitudinal axis of the roller brush. Augenbraun et al. is in the field of brush cleaner (abstract) and teaches wherein the bristles (unlabeled bristles of wheel brushes 247, Fig 1A) of the stationary brush (wheel brushes 247, Fig 1A) are substantially perpendicular (as seen in Fig 1A) to the longitudinal axis (horizontal axis of roller 311 shown in Fig 4) of the roller brush (brush roller 311, Fig 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alfred with the teaching of Augenbraun et al. The motivation being to prevent debris from reaching the roller brushes.
	As for claim 3, modified Alfred discloses wherein at least one of the first end and the second end of the roller brush (brush rollers 16 and 18, Fig 2) is selectively connected to a bearing assembly (Paras. [0065]-[0066]). The two side housing parts 34 with the central housing part 32 are connected to, they form brush housing 30, which partially defines a brush chamber 54. The brush chamber 54 is above the bottom wall 40 of the central housing part 32 which is fastened to the outside of the housing side portions 34 and by the housing sides 34 as well as in the manner described below to parts of the counter-bearing parts 56 are held (Figure 7 and 8) is limited. In the brush chamber 54 are the brush rollers 16 and 18 around axes of rotation 58 and 60 (Fig. 3) in the opposite direction to the housing side portions 34 and the counter-bearing members 56 rotatably supported in the manner described below) a bearing assembly (counter bearing parts 56 (not shown but roller 18 would be behind counter bearing parts 56 in Fig 9).
	As for claim 4, Alfred fails to explicitly disclose wherein the stationary brush is provided at least partially between the roller brush and the bearing assembly. Augenbraun et al. is in the field of brush cleaner (abstract) and teaches the stationary brush (wheel brush 247, Fig 1A) is provided at least partially between (as seen in Fig 1A; wheel brushes 247 are positioned between unlabeled brush roller 311 and wheel 242) the roller brush (brush roller 311, Fig 4) and the bearing assembly (Para.[0074]) motors 241 and 243 may additionally be operative to drive components of cartridge 300, for example, through a mechanical interface 249 designed to engage cooperating structures integral with or attached to cartridge 300 (mechanical interface would include a bearing assembly, refer to Para. [0086] Lns 6-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alfred with the teaching of Augenbraun et al. The motivation being to prevent dirt and debris from damaging the bearing and brush motor.
	As for claim 5, wherein the second end of the roller brush (brush rollers 16 and 18, Fig 2) is provided in communication with (second end of brush roller 18 [second end of brush roller 16 is in contact with drive motor 64] is in contact with counter bearing parts 56 refer to Para. [0070]) a drive member (drive motor 64 [refer to Para. [0068], Fig 3) and the first end of the roller brush (brush rollers 16 and 18, Fig 2) is connected to (as seen in Fig 3 and 9) a bearing assembly (counter bearing parts 56 [not shown but roller 18 would be behind counter bearing parts 56 in Fig 9]) to allow rotation of the brush (Para. [0072]). The disc-shaped portion 82 has a central aperture 93 to, in which a bearing pin 94 (Fig 11) is arranged in such a way, that it projects into the space in the brush 54 in the face of the brush rollers 16 and bearing 18 or engages, the opposite, which by means of the torx member 74 at the opposite sides of the housing part 34 is driven).
	As for claim 7, Alfred fails to explicitly disclose wherein the bristles are provided in a helical distribution. Augenbraun et al. is in the field of brush cleaner (abstract) and teaches wherein the bristles (unlabeled bristles of brush roller 311 [brush roller 311 labeled in Fig 4 but shown in Fig 1A], Fig 1A) are provided in a helical distribution (as seen in Fig 1A [better view shown in Fig 4)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alfred with the teaching of Augenbraun et al. The motivation being a helical shape of the bristles provides a more efficient cleaning of the surface.
	As for claim 14, Alfred discloses in Figs. 1-3, for example, a floor treatment and cleaning device comprising: a roller brush (brush rollers 16 and 18, Fig 2) having a first end, a second end and a longitudinal axis (axis of rotation 58 and 60, Fig 3), and wherein the roller (brush rollers 16 and 18, Fig 3) is rotatable about (as seen in Fig 3) the longitudinal axis (axis of rotation 58 and 60, Fig 3); wherein the roller brush (brush rollers 16 and 18, Fig 3) comprises a plurality of bristles extending therefrom (as seen in Fig 3). Alfred fails to explicitly disclose a stationary brush provided proximal to a first end of the roller brush, and wherein the stationary brush comprises bristles that extend substantially perpendicularly relative to the longitudinal axis, the stationary brush being operable to deflect and contain dirt and debris displaced by the roller brush. Augenbraun et al. is in the field of brush cleaner (abstract) and teaches a stationary brush (wheel brush 247, Fig 1A) provided proximal (as seen in Fig 1A) to a first end (right side of brush roller 311 [brush roller 311 is not labeled in Fig 1A but is a part of cartridge 300 later shown in Fig 4], Fig 1A) of the roller brush (brush roller 311, Fig 4), and wherein the stationary brush (wheel brushes 247, Fig 1A) comprises bristles (unlabeled bristles of wheel brushes 247, Fig 1A) that extend substantially perpendicularly (as seen in Fig 1A) relative to the longitudinal axis (horizontal axis of roller 311 shown in Fig 4), the stationary brush (wheel brush 247, Fig 1A) being operable to deflect and contain dirt and debris (Para. [0075], wheel brushes 247 may prevent wheels 242, 244 from catching on debris or other items which may prevent rotation) displaced by the roller brush (brush roller 311, Fig 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alfred with the teaching of Augenbraun et al. The motivation being to protect the brushes and inter mechanisms of the cleaning device.
	As for claim 15, Alfred fails to explicitly disclose wherein the stationary brush comprises a rigid base and the bristles extend from the rigid base. Augenbraun et al. is in the field of brush cleaner (abstract) and teaches wherein the stationary brush (wheel brush 247, Fig 1A) comprises a rigid base (top of whee! brush 247, Fig 1A) and the bristles (unlabeled bristles of wheel brushes 247, Fig 1A) extend from the rigid base (as seen in Fig 1A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alfred with the teaching of Augenbraun et al. The motivation being to make the bristles able to withstand bigger and tougher debris.
	As for claim 16, Alfred fails to explicitly disclose wherein the rigid base is selectively securable to the cleaning device. Augenbraun et al. is in the field of brush cleaner (abstract) and teaches wherein the rigid base (top of wheel brush 247, Fig 1A) is selectively securable to the cleaning device (Fig. 3A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alfred with the teaching of Augenbraun et al. The motivation being to make easy access to the bristles thereby clearing debris.
	As for claim 17, modified Alfred discloses wherein at least one of the first end and the second end of the roller brush (brush rollers 16 and 18, Fig 2) is selectively connected to a bearing assembly (Paras. [0065]-[0066]). The two side housing parts 34 with the central housing part 32 are connected to, they form brush housing 30, which partially defines a brush chamber 54. The brush chamber 54 is above the bottom wall 40 of the central housing part 32 which is fastened to the outside of the housing side portions 34 and by the housing sides 34 as well as in the manner described below to parts of the counter-bearing parts 56 are held (Figure 7 and 8) is limited. In the brush chamber 54 are the brush rollers 16 and 18 around axes of rotation 58 and 60 (Fig. 3) in the opposite direction to the housing side portions 34 and the counter-bearing members 56 rotatably supported in the manner described below) a bearing assembly (counter bearing parts 56 (not shown but roller 18 would be behind counter bearing parts 56 in Fig 9).
	As for claim 18, Alfred fails to explicitly disclose wherein the stationary brush is provided at least partially between the roller brush and the bearing assembly. Augenbraun et al. is in the field of brush cleaner (abstract) and teaches the stationary brush (wheel brush 247, Fig 1A) is provided at least partially between (as seen in Fig 1A; wheel brushes 247 are positioned between unlabeled brush roller 311 and wheel 242) the roller brush (brush roller 311, Fig 4) and the bearing assembly (Para.[0074]) motors 241 and 243 may additionally be operative to drive components of cartridge 300, for example, through a mechanical interface 249 designed to engage cooperating structures integral with or attached to cartridge 300 (mechanical interface would include a bearing assembly, refer to Para. [0086] Lns 6-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alfred with the teaching of Augenbraun et al. The motivation being to prevent dirt and debris from damaging the bearing and brush motor.
	As for claim 20, Alfred fails to explicitly disclose wherein the bristles are provided in a helical distribution. Augenbraun et al. is in the field of brush cleaner (abstract) and teaches wherein the bristles (unlabeled bristles of brush roller 311 [brush roller 311 labeled in Fig 4 but shown in Fig 1A], Fig 1A) are provided in a helical distribution (as seen in Fig 1A [better view shown in Fig 4)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alfred with the teaching of Augenbraun et al. The motivation being a helical shape of the bristles provides a more efficient cleaning of the surface.

6.	Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Augenbraun et al. in view of Alfred.
	As for claim 8, Augenbraun et al. discloses a floor treatment and cleaning device (cleaning robot 100, Fig 1A-B) comprising: a cartridge member (cartridge 300, Fig 1A) operable to selectively and rotatably receive (Para. [0084], cartridge 300 generally includes a sweeping device 310. As indicated in the drawing figures, sweeping device 310 may comprise a brush roller 311 (not labeled in Fig 1A but seen) a first roller (brush roller 311 [seen in Fig 1A but not labeled], Fig 4); a first roller brush (brush roller 311, Fig 4), wherein the first roller brush (brush roller 311, Fig 4) comprises a longitudinal axis (horizontal axis extending between wheels 242 and 244, Fig 1A); the first roller brush (brush roller 311, Fig 4) comprising a plurality of bristles (unlabeled bristles of wheel brushes 247, Fig 1A) extending therefrom (as seen in Fig 1A); wherein at least one of the first roller brush (brush roller 311, Fig 4) and the second roller brush (first roller selected) is rotatably connected to a bearing assembly (Para.[0074]), motors 241 and 243 may additionally be operative to drive components of cartridge 300, for example, through a mechanical interface 249 designed to engage cooperating structures integral with or attached to cartridge 300 [mechanical interface would include a bearing assembly, refer to Para. [0086] Lns 6-8)); a stationary brush (wheel brush 247, Fig 1A) provided proximal to (as seen in Fig 1A) the bearing assembly (Para.[0074], motors 241 and 243 may additionally be operative to drive components of cartridge 300, for example, through a mechanical interface 249 designed to engage cooperating structures integral with or attached to cartridge 300 [mechanical interface would include a bearing assembly, refer to Para. [0086] Lns 6-8]), wherein the stationary brush (wheel brush 247, Fig 1A) is operable to contact and deflect debris (Para. [0075], wheel brushes 247 may prevent wheels 242, 244 from catching on debris or other items which may prevent rotation) provided on at least one of the first roller (brush roller 311 [anything that would stop the wheel rotation would also stop the brush roller rotation refer to Para. (0075)], Fig 4), the second roller, the plurality of bristles, and the bearing assembly to prevent ingress of the debris into the bearing assembly (Para. [0075]; bearing is located next to the wheels 242 and 244). Augenbraun et al. fails to explicitly disclose a second roller; wherein the second roller comprises a longitudinal axis; the first roller brush being spaced apart from the second roller brush, and wherein the longitudinal axis of the first roller brush extends parallel to the longitudinal axis of the second roller brush; wherein the second roller brush comprises bristles. 
Alfred is in the field of brush cleaner (abstract) and teaches a second roller (brush roller 16 and 18, Fig 3); wherein the second roller (brush roller 16 and 18, Fig 3) comprises a longitudinal axis (axis of rotation 58 and 60, Fig 3); the first roller brush (brush roller 16 and 18, Fig 3) being spaced apart (as seen in Fig 3) from the second roller brush (brush roller 16 and 18, Fig 3), and wherein the longitudinal axis (axis of rotation 58 and 60, Fig 3) of the first roller brush (brush roller 16 and 18, Fig 3) extends parallel to (the are the same horizontal axis next to each other) the longitudinal axis (axis of rotation 58 and 60, Fig 3) of the second roller brush (brush roller 16 and 18, Fig 3); wherein the second roller brush (brush roller 16 and 18, Fig 3) comprises bristles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Augenbraun et al. with the teaching of Alfred. The motivation being a second roller would increase the efficiency of the cleaning device.
	As for claim 9, modified Augenbraun et al. wherein the stationary brush (wheel brush 247, Fig 1A) is attached (as seen in Fig 1A). Augenbraun et al. fails to explicitly disclose wherein the stationary brush is removable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the stationary brush separable, since separating parts that were once integral involves only routine skill in the art. The motivation for doing so would have been to allow the user to change out or replace the brushes when necessary. 
As for claim 10, modified Augenbraun et al. discloses wherein the device (cleaning robot 100, Fig 1A) comprises a cleaning deck (body 200, Fig 1A) and the cartridge member (cartridge 300, Fig 1A) is selectively connected to (as seen in Fig 2A-B) the cleaning deck (body 200, Fig 1A).
As for claim 11, modified Augenbraun et al. discloses wherein the stationary brush (wheel brush 247, Fig 1A) comprises bristles that extend in a direction substantially perpendicular (as seen in Fig 1A) to the longitudinal axis (horizontal axis of roller 311 shown in Fig 4) of the first roller brush (brush roller 311, Fig 4). Augenbraun et al. fails to explicitly disclose the longitudinal axis of the first roller brush and the second roller brush. Alfred is in the field of brush cleaner (abstract) and teaches the longitudinal axis (axis of rotation 58 and 60, Fig 3) of the first roller brush and the second roller brush. (brush roller 16 and 18, Fig 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Augenbraun et al. with the teaching of Alfred. The motivation being a second roller would increase the efficiency of the cleaning device.
As for claim 12, modified Augenbraun et al. discloses wherein the stationary brush (wheel brush 247, Fig 1A) is selectively connected to (as seen in Fig 1A) the cleaning deck (body 200, Fig 1A). Augenbraun et al. fails to explicitly disclose wherein the stationary brush is connected to the cartridge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the stationary brush connected to the cartridge, since the use of a one piece construction instead of the structure disclosed in the prior art would have required only routine skill in the art. The motivation for doing so would have been to allow the user to change out all the brushes at once.
As for claim 13, modified Augenbraun et al. discloses the floor treatment and cleaning device of claim 8, wherein the stationary brush (wheel brush 247, Fig 1A) is provided at least partially between (as seen in Fig 1A [wheel brushes 247 are positioned between unlabeled brush roller 311 and wheel 242]) the first roller brush (brush roller 311, Fig 4) and the bearing assembly (Para.[0074], motors 241 and 243 may additionally be operative to drive components of cartridge 300, for example, through a mechanical interface 249 designed to engage cooperating structures integral with or attached to cartridge 300 (mechanical interface would include a bearing assembly, refer to Para. [0086] Lns 6-8)).

7.	Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alfred in view of Augenbraun et al. as applied to claims 1 and 14 above, and further in view of U.S. Patent Application Publication US 2016/0166127 (hereinafter Lewis).
	As for claims 6 and 19, Alfred fails to explicitly disclose a plurality of wireframe guard members, wherein at least portions of the wireframe guard members extend perpendicularly relative to the longitudinal axis of the roller brush and wherein the wireframe guard members are operable to prevent a carpet from being drawn into the device. Lewis is in the field of roller cleaner (abstract) and teaches a plurality of wireframe guard members (unmarked wire bail, Fig 1B), wherein at least portions of (as seen in Fig 1B) the wireframe guard members (unmarked wire bail, Fig 1B) extend perpendicularly relative (Para. [0103], The wire bails may be located vertically or horizontally, or may include a combination of both vertical and horizontal arrangement) to the longitudinal axis (axis L, Fig 1B) of the roller brush (brushes 310a and b) and wherein the wireframe guard members (unmarked wire bail, Fig 18) are operable to prevent a carpet from being drawn into (Para. [0103], The cleaning head may further include other elements to assist with cleaning. For example, the cleaning head can include a wire bail to prevent larger objects [e.g., wires, cords, and clothing] from wrapping around the brushes) the device (cleaning robot 100, Fig 1B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alfred with the teaching of Lewis. The motivation being to protect the brushes and internal assembly.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Smyth is pertinent to a roller with stationary brush arrangement and the reference to Venard et al. is pertinent to a roller with a system to prevent hair or debris from getting stuck around a bearing/spindle.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723